Appellate Case: 21-3208         Document: 010110653985     Date Filed: 03/08/2022   Page: 1
                                                                                    FILED
                                                                        United States Court of Appeals
                           UNITED STATES COURT OF APPEALS                       Tenth Circuit

                                  FOR THE TENTH CIRCUIT                        March 8, 2022
                              _________________________________
                                                                           Christopher M. Wolpert
                                                                               Clerk of Court
  MIKE ALLEN,

            Plaintiff - Appellant,

  v.                                                            No. 21-3208
                                                    (D.C. No. 6:21-CV-01221-JAR-KGG)
  KADEN ADAMS,                                                    (D. Kan.)

            Defendant - Appellee.
                           _________________________________

                                  ORDER AND JUDGMENT*
                              _________________________________

 Before MORITZ, BRISCOE, and CARSON, Circuit Judges.
                    _________________________________

            Mike Allen appeals the district court’s grant of Kaden Adams’s motion to

 dismiss for failure to state a claim and entry of judgment with prejudice. Exercising

 jurisdiction under 28 U.S.C. § 1291, we AFFIRM.

       I.       Background

            Allen is disabled. In or around August of 2021, the Martin Pringle law firm in

 Wichita, Kansas, referred Allen to Kaden Adams, an accountant at Adams &



            *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 21-3208     Document: 010110653985        Date Filed: 03/08/2022     Page: 2



 Associates (referred to by Allen as “Dave Adams and Associates”). While the parties

 never had a written agreement, Adams agreed to assist Allen recover withheld taxes

 from 2016. Allen mailed a 1040 tax return and W-2 for 2016 to Adams, as well as a

 “Social Security disability document, and a copy of another attorney’s document.”

 ROA at 9.

       On August 31, 2021, Allen called Adams seeking an update. Adams told

 Allen the statute of limitations for a 2016 tax refund had run. The next day, Allen

 called Adams’s office and spoke to an unidentified woman. He requested his

 documents be mailed back to him. Allen called Adams’s office again with the same

 request on September 5, and again on September 7. On the September 7 call, Adams

 told Allen he would mail the documents back that day. As of the filing of Allen’s

 complaint on September 12, 2021, he had not received his documents.1

       Allen’s complaint asserted claims under the Americans with Disabilities Act

 (“ADA”), 42 U.S.C. § 12101 et seq., and a provision of the United States Criminal

 Code, 18 U.S.C. § 1028. He stated that he wished to recover “[a]ll future expenses

 arising from this petition” and that the relief sought was “[t]o protect the plaintiff

 from discrimination against the disabled.” ROA at 7. He checked boxes on a form

 complaint indicating he claims both actual and punitive damages. Where the form

 indicated he should state the amounts claimed and reasons for entitlement to money



       1
          Allen’s complaint asserted he had not received his documents as of
 September 13, 2021, the day after his complaint was filed. We assume Allen meant
 to refer to September 12, 2021, the day he filed.
                                             2
Appellate Case: 21-3208    Document: 010110653985        Date Filed: 03/08/2022     Page: 3



 damages, Allen wrote: “Any monetary damages arising from this petition.” ROA at

 11. He also asked for an order directing Adams to return the documents.

       On October 8, 2021, Adams filed a Rule 12(b)(6) motion to dismiss for failure

 to state a claim for which relief can be granted. In response, Allen filed a document

 captioned “Motion to Deny Defendant’s Request to Dismiss Plaintiff’s Complaint

 Before Returning Plaintiff’s Documents to Plaintiff” and attached a document

 captioned “Objection to Dismiss Plaintiff’s Complaint Before Returning Plaintiff’s

 Documents to Plaintiff,” both of which asserted that, if the court determined Allen

 had no remedy under the ADA, two provisions of the United States Tax Code, 26

 U.S.C. §§ 6694 and 6695, would compel Adams to return the documents. ROA at

 27–30. Allen then filed a document captioned “Objection to Dismiss Plaintiff’s

 Complaint with Prejudice.” ROA at 35.

       On November 12, 2021, the district court granted Adams’s motion to dismiss

 and dismissed the case without prejudice. Allen filed a notice of appeal, but we

 abated the appeal when Adams filed a motion to alter or amend the judgment,

 requesting the district court correct its dismissal without prejudice to a dismissal with

 prejudice. Allen requested that counsel be appointed, but the district court denied his

 motion. Allen did not otherwise respond to the motion to alter or amend the

 judgment. The district court then granted Adams’s motion and dismissed the case

 with prejudice. We lifted the abatement and now affirm.




                                             3
Appellate Case: 21-3208      Document: 010110653985        Date Filed: 03/08/2022       Page: 4



    II.      Standard of Review

          We review de novo a district court’s decision to dismiss a complaint pursuant

 to Rule 12(b)(6) for failure to state a claim. Smallen v. The Western Union Co., 950

 F.3d 1297, 1305 (10th Cir. 2020). “To survive a motion to dismiss, a complaint must

 contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

 plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

 Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial

 plausibility when the plaintiff pleads factual content that allows the court to draw the

 reasonable inference that the defendant is liable for the misconduct alleged.” Id.

 “The plausibility standard is not akin to a ‘probability requirement,’ but it asks for

 more than a sheer possibility that a defendant has acted unlawfully.” Id. (quoting

 Twombly, 550 U.S. at 556). “Where a complaint pleads facts that are merely

 consistent with a defendant’s liability, it stops short of the line between possibility

 and plausibility of entitlement to relief.” Id. (quotation marks omitted).

          We review a district court’s denial of leave to amend for abuse of discretion.

 Carroll v. Lawton Indep. Sch. Dist. No. 8, 805 F.3d 1222, 1231 (10th Cir. 2015).

 This review “includes de novo review of the legal basis for the finding of futility” of

 a proposed amendment.” Adams v. C3 Pipeline Constr. Inc., 17 F.4th 40, 69 (10th

 Cir. 2021).

    III.     The District Court Did Not Err.

          Allen’s opening and reply briefs do not clearly state the issues on appeal.

 Adams frames the issues as:

                                              4
Appellate Case: 21-3208     Document: 010110653985        Date Filed: 03/08/2022     Page: 5



         1. Was the district court correct in granting Mr. Adams’ motion to dismiss Mr.
         Allen’s complaint for failure to state a claim upon which relief can be granted?

         2. Did the district court correctly deny Mr. Allen’s motion for leave to amend
         as futile?

 Aple. Br. at 3.

         We liberally construe pro se filings, but we “will not supply additional factual

 allegations to round out a plaintiff’s complaint or construct a legal theory on a

 plaintiff’s behalf.” Whitney v. New Mexico, 113 F.3d 1170, 1173–74 (10th Cir.

 1997). Liberally construing Allen’s filings, we review the district court’s dismissal

 of Allen’s claim for violation of the ADA, dismissal of a claim under the United

 States Criminal Code, and refusal to grant leave to amend to add claims under the

 United States Tax Code.2

    A.       ADA Claims

         The ADA protects against discrimination on the basis of disability. Title I

 protects against employment discrimination; Title II protects against discrimination

 by public entities; and Title III protects against discrimination by owners or operators

 of public accommodations. See 42 U.S.C. §§ 12112(a), 12132, & 12182(a). Allen



         2
          Even construing Allen’s claims liberally, we do not read his briefs as seeking
 to appeal the district court’s order amending the judgment and altering the dismissal
 from one without prejudice to one with prejudice. While Allen touches on that
 motion in reply, it is clearly not a request for review of the district court’s decision.
 See Reply at 4 (“The defendant’s representatives used this redundant method at the
 district court to alter the order of the same judge from dismissal without prejudice to
 dismissal with prejudice.”). Moreover, Allen did not substantively respond to
 Adams’s motion to alter or amend in the district court, so it is also doubtful that he
 preserved the issue for appeal.
                                             5
Appellate Case: 21-3208    Document: 010110653985        Date Filed: 03/08/2022      Page: 6



 never specified which title of the ADA he claims Adams has violated. The district

 court assumed he meant to assert a claim under Title III, and we agree. The facts

 Allen alleged are inconsistent with a Title I or Title II claim because Allen does not

 claim Adams employed him or that Adams is a public entity.

        To state a claim under Title III of the ADA, Allen must allege: (1) that he is

 disabled under the ADA; (2) that Adams owns, leases, or operates a place of public

 accommodation; and (3) that Adams discriminated against Allen on the basis of his

 disability. See 42 U.S.C. § 12182; Roberts v. Royal Atlantic Corp., 542 F.3d 363,

 368 (2d Cir. 2008).

        Adams does not contest that Allen alleged that he is disabled, nor that an

 accounting firm is a public accommodation. Rather, Adams asserts that Allen never

 alleged that Adams owns, leases, or operates the public accommodation at issue and

 that Allen does not plausibly allege that Adams discriminated against Allen on the

 basis of a disability.

        Allen’s complaint names the defendant as “Kaden Adams aka (Dave Adams

 and Associates),” but we need not decide whether this is sufficient when liberally

 construed to assert that Adams owns or operates a public accommodation. Rather,

 we agree with the district court that Allen failed to allege Adams discriminated

 against him on the basis of a disability.

        Allen does not plausibly allege that Adams refused to return Allen’s

 documents because Allen is disabled. He does not allege Adams used discriminatory

 language or committed other forms of overt discrimination. Aside from a passing

                                             6
Appellate Case: 21-3208    Document: 010110653985         Date Filed: 03/08/2022      Page: 7



 statement that “Kaden obviously reserved professional courtesy for some, and then

 declined service to a disabled person,” which is an unsupported assumption, he does

 not allege that he was subject to disparate treatment. This is the kind of speculation

 that fails to meet Rule 8’s pleading standard. See Iqbal, 556 U.S. at 678.

    B.      Criminal Code Claim

         Allen attempts to assert a claim under 18 U.S.C. § 1028, which criminalizes

 fraudulent and other activities relating to identification documents. As this statute

 does not provide a private right of action, the district court correctly dismissed

 Allen’s claim under the United States Criminal Code. See Andrews v. Heaton, 483

 F.3d 1070, 1076 (10th Cir. 2007) (“[D]ismissal . . . was proper because these are

 criminal statutes that do not provide for a private right of action and are thus not

 enforceable through a civil action.”).

    C.      Tax Code Claims

         The district court construed Allen’s invocation of 26 U.S.C. §§ 6694 and 6695

 as a request for leave to amend his complaint to assert claims under those statutes.

 The district court did not abuse its discretion in denying that motion because these

 statutes are only enforceable by the Secretary of the Internal Revenue Service, and

 any penalties under those provisions “shall be assessed and collected in the same

 manner as taxes.” 26 U.S.C. § 6671. To the extent Allen argues that these

 provisions are applicable beyond providing a cause of action, he does not explain or

 develop that argument and it is unclear how these provisions could compel a court to

 consider Allen’s ADA claim differently.

                                             7
Appellate Case: 21-3208   Document: 010110653985        Date Filed: 03/08/2022      Page: 8



    IV.   Conclusion

       Because the district court did not err in dismissing Allen’s complaint for

 failure to state a claim, we AFFIRM.


                                            Entered for the Court


                                            Mary Beck Briscoe
                                            Circuit Judge




                                           8